United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Y., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Milford, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1416
Issued: January 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2010 appellant filed a timely appeal from an April 8, 2010 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration as untimely
filed and failing to demonstrate clear evidence of error. Because more than one year elapsed
from the last merit decision of September 21, 2006 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.

1

For final adverse decisions of the Office issued prior to November 19, 2008, a claimant had up to one year to
file a Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions of the Office issued on and after
November 19, 2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On December 29, 2004 appellant, then a 25-year-old budget technician, filed an
occupational disease claim alleging that she was sexually harassed in the performance of her
federal job duties. Her supervisor, Lieutenant Cornel Thomas W. Desmond, submitted a
January 10, 2005 statement advising that she was terminated on January 9, 2004 due to tardiness
and poor performance. He noted that appellant was restored to duty on May 30, 2004 as the
result of an internal investigation. Lt. Col. Desmond stated that she attributed her difficulties to
the death of a friend. Appellant thereafter submitted medical evidence diagnosing anxiety and
mentioning sexual harassment while at the employing establishment.
By decision dated June 13, 2005, the Office denied appellant’s claim for an emotional
condition on the grounds that she failed to provide sufficient evidence to support her allegations.
Appellant requested an oral hearing on November 29, 2005. The Branch of Hearings and
Review denied this request as untimely by decision dated January 5, 2006.
In a letter dated January 5, 2006, appellant reiterated alleged that she was the victim of
sexual harassment by a male senior ranking officer who was her supervisor. She contended that
she filed a sexual harassment claim and was unlawfully terminated within a week. Following an
investigation, appellant was offered her position again, but declined.
She attributed
post-traumatic stress disorder, eating disorder and depression as well as multiple panic attacks, to
her former employment. Appellant detailed the events that she considered as sexual harassment,
including an order to transfer locations so as to report to the alleged perpetrator, orders to stay in
a hotel room while attending a financial review conference held 10 miles from her home and a
request for a single room to share with the alleged perpetrator as well as other sexual advances.
She alleged that her time cards were altered to reflect absences during time which she worked.
Appellant requested reconsideration on February 28, 2006. She submitted an April 18,
2006 factual statement alleging that her supervisor asked her out to dinner and when she refused
he called her fat. The supervisor stated that he wanted to “nail her” and based on this appellant
requested that a female provide a promotion pin, but she was not promoted for two months.
Appellant alleged that her supervisor made offensive sexual jokes and comments in front of other
employees.
By decision dated September 21, 2006, the Office denied modification of the June 13,
2005 decision, finding that the evidence of the record did not establish a compensable work
factor.
Appellant requested reconsideration on March 2, 2009 and submitted a document
entitled, “Findings.” She alleged that her time and attendance had been inappropriately
annotated retroactively, her termination was not within sound personnel procedures and an
undisciplined, unhealthy and unprofessional workplace environment in general. A memorandum
dated September 21, 2004, stated that the investigation had been completed and that the
allegations of sexual harassment were unsubstantiated although appellant’s termination was not
done in accordance with sound personnel procedures. On August 2, 2009 appellant reiterated

2

that she was writing in connection with her appeal and resubmitted the findings and
memorandum.
Appellant disagreed with the findings of the investigation and on March 1, 2010 again
alleged sexual harassment. In a report dated January 26, 2006, R. Elizabeth Roebuck Ph.D., a
clinical psychologist, diagnosed post-traumatic stress disorder as a result of sexual harassment.
In a letter dated March 11, 2010, the Office asked that appellant specify the appeal she
wished to pursue. Appellant indicated with a checkmark that she sought reconsideration and
resubmitted the above documentation.
By decision dated April 8, 2010, the Office denied reconsideration on the grounds that
appellant’s request was not timely nor established clear evidence of error.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act2 the Office has the
discretion to reopen a case for review on the merits, on its own motion or on application by the
claimant. It must exercise this discretion in accordance with section 10.607 of the implementing
federal regulations. Section 10.607 provides that “An application for reconsideration must be sent
within one year of the date of the [Office] decision for which review is sought.”3 In Leon D.
Faidley, Jr.,4 the Board held that the imposition of the one-year time limitation for filing an
application for review was not an abuse of the discretionary authority granted the Office under
section 8128(a) of the Act. The one-year time limitation period set forth in 20 C.F.R. § 10.607
does not restrict the Office from performing a limited review of any evidence submitted by a
claimant with an untimely application for reconsideration. The Office is required to perform a
limited review of the evidence submitted with an untimely application for review to determine
whether a claimant has submitted clear evidence of error on the part of the Office thereby requiring
merit review of the claimant’s case.
Thus, if the request for reconsideration is made after more than one year has elapsed from
the issuance of the decision, the claimant may only obtain a merit review if the application for
review demonstrates “clear evidence of error” on the part of the Office.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.6 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.7 Evidence which does not raise a
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607.

4

41 ECAB 104, 111 (1989).

5

20 C.F.R. § 10.607; Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

6

See Dean D. Beets, 43 ECAB 1153 (1992).

7

See Leona N. Travis, 43 ECAB 227 (1991).

3

substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.9 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.10 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create a
conflict in medical opinion or establish a clear procedural error, but must be of sufficient probative
value to shift the weight of the evidence in favor of the claimant and raise a fundamental question
as to the correctness of the Office decision.11 The Board makes an independent determination of
whether a claimant has submitted clear evidence of error on the part of the Office such that the
Office abused its discretion in denying merit review in the face of such evidence.12
ANALYSIS
On appeal, appellant alleged that there was substantial evidence to support her claim of
sexual harassment and that she developed post-traumatic stress disorder.
The only decision before the Board on this appeal is the Office April 8, 2010 decision that
found appellant’s request was not timely filed and did not show clear evidence of error. Since
more than one year elapsed from issuance of the Office’s September 21, 2006 merit decision to the
date of her March 2, 2009 and March 15, 2010 requests for reconsideration, the Board lacks
jurisdiction to review that decision.13
The Board finds that the April 8, 2010 denial by the Office to reopen appellant’s claim for
further reconsideration on the merits was proper as it was untimely and did not establish clear
evidence of error.
Appellant submitted additional documentation concerning the employing establishment’s
investigation into her complaint of sexual harassment and termination. This evidence does not
support a finding of sexual harassment. As this evidence does not support appellant’s allegations,
it does not raise a substantial question concerning the correctness of the Office’s decision
denying her claim. It is not sufficient to require the Office to reopen her claim for
reconsideration of the merits, as it does not establish that the Office clearly erred in finding no
compensable employment factors pertaining to her allegations of harassment.
Appellant also submitted a report dated January 26, 2006 from Dr. Roebuck. The Board
notes that, in emotional condition cases, when a claimant has not established a compensable
8

See Jesus D. Sanchez, supra note 5.

9

See Leona N. Travis, supra note 7.

10

See Nelson T. Thompson, 43 ECAB 919 (1992).

11

Supra note 4.

12

Gregory Griffin, 41 ECAB 186 (1986), petition for recon., denied, 41 ECAB 458, 466 (1990).

13

See 20 C.F.R. § 501.3(d)(2).

4

employment factor, the Office need not consider the medical evidence of record.14 As noted, the
Office denied the claim as appellant failed to establish a compensable factor of employment.
The additional medical evidence is not relevant to this factual finding or sufficient to establish
clear evidence of error on the part of the Office.
On appeal, appellant disagreed with the Office’s decision and reiterated that she was
sexually harassed. In order to establish a compensable factor of employment appellant must
substantiate her allegation of harassment with probative and reliable evidence.15 The evidence
submitted does raise a substantial question as to the correctness of the Office’s 2006 decision
denying her claim.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits on the grounds that her request for reconsideration was not timely and
did not establish clear evidence of error.
ORDER
IT S HEREBY ORDERED THAT the April 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 14, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

C.S., 58 ECAB 137 (2006).

15

Id.

5

